DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 4, line 4, it appears “of the shell 12” should be deleted since this phrase is repeated immediately thereafter.  
Appropriate correction is required.

Claim Objections
Claims 7, 15 and 18 are objected to because of the following informalities:  
In claim 7, line 2, claim 15, line 3 and claim 18, line 41, “the shell a cutout” should the “the shell having a cutout”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” (see claim 3, line 9, claim 11, line 10 and claim 18, line 21) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (U.S. Patent 5,109,553).
In regard to claim 1, Kishimoto discloses a pet bathing brush device (see the abstract) comprising:
a shell 105 (see Figure 5) defining an interior space 107;
a pipe 102 coupled to and extending from a first end of the shell such that the pipe is in fluidic communication with the interior space, the pipe being configured for engaging a water inlet hose (see column 4, lines 8-9) wherein the pipe is configured for flowing of water into the interior space;
a plurality of tubes 116 coupled to and extending from a second end of the shell, the tubes being open ended such that the tubes are in fluidic communication with the interior space wherein the tubes are configured for combing hair of an animal and for directing the water onto the hair and skin of the animal; and
a panel 108 coupled to the shell defining a reservoir  within the interior space, the reservoir being configured for positioning a liquid soap solution (see column 9, lines 18-21) and for selectively dispensing the liquid soap solution into the water flowing through the interior space for lathering the animal.
In regard to claim 5, the shell includes an orifice (covered by closure 136) positioned therein and opening into the reservoir wherein the orifice in configured for addition of the liquid soap solution to the reservoir and a cap 136 selectively couplable to the shell for closing the orifice.
In regard to claim 8, Kishimoto discloses a valve 109 positioned in the pipe and being configured for selectively controlling the flow of the water through the pipe.
In regard to claim 9, a stem 109a of the valve is operationally engages to a handle 109b positioned externally to the pipe wherein the handle is configured for turning for controlling the flow of water through the pipe.
In regard to claim 10, as discussed above, the Kishimoto device includes a shell, pipe, tubes and panel as claimed in combination with a water inlet hose (see column 4, lines 8-9) coupled to a pressurized water supply and a liquid soap solution (i.e., shampoo, see column 9, lines 14-17) in the reservoir.
In regard to claims 13, 16 and 17, as discussed above, the Kishimoto device includes the claimed structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto.
In regard to claim 2, the pipe 102 has a terminus distal from the shell.  Although the Kishimoto reference does not disclose the specific manner in which the terminus is secured to the water inlet hose, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the pipe terminus and hose can be secured via any suitable and know fastener, including the claimed threaded fastener, without effecting the overall operation of the device, especially since the Applicant has not disclose the manner in which the hose is attached to the pipe terminus is critical to the operation of the device and the Kishimoto reference does not limit the manner in which the hose may be secured to the pipe terminus.
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Hinnant (U.S. Patent 8,360,668).
In regard to claims 6 and 14, although the Kishimoto device is designed such that soap is released from the reservoir and into the water flow via a manual operation, and not via a battery operated pump, as claimed, attention is directed to the Hinnant reference, which discloses another soap dispensing brush wherein the soap may be dispensed either manually or via  pump 47 operated by a battery and a switch 54 (see column 5, lines 1-12), depending on the needs of the user.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the manual dispensing mechanism for the soap reservoir in the Kishimoto device may be replaced with a battery operated pump controlled by a switch in order to enable the user to dispense the soap via an electric pump if desired.  It is further noted both the pump and the battery could obviously be located at any convenient location in the shell, including a “chamber” defined by a wall in the shell and the switch can obviously be located on any convenient and accessible position on the device, including the pipe, without effecting the overall operation of the device.
In regard to claims 7 and 15, it is the examiner’s position that, upon modifying the Kishimoto device with such a battery operated pump, it would be obvious to one of ordinary skill in the art at the time the invention was made that the device could include a removable lid over a cutout in the chamber holding the battery in order to enable the use to conveniently replace the battery as needed.

Allowable Subject Matter
Claims 3, 4, 11 and 12 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  Claim 18 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tayhan and Katopis references are cited as being directed to the state of the art as teaching of brush for use on and animal wherein the brush includes a shell in the shape of an animal paw.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/25/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754